NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10085

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00334-DKW

 v.
                                                MEMORANDUM*
MIKILONI MOLI,

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN Circuit Judges.

      Mikiloni Moli appeals from the district court’s judgment and challenges the

170-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and possess with intent to distribute methamphetamine and cocaine, and

distribution of methamphetamine and cocaine, all in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Moli contends that the district court procedurally erred by failing

to address his non-frivolous arguments for a downward variance. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. Contrary to Moli’s contentions, the record

demonstrates that the district court considered Moli’s post-arrest admissions to law

enforcement about distributing additional quantities of methamphetamine as

evidence of his cooperation with law enforcement and treated it as a mitigating

factor. The record also demonstrates that the court considered Moli’s arguments

regarding his 2010 assault case and simply was not persuaded by them. Under the

circumstances, the district court was not required to do more. See United States v.

Sandoval-Orellana, 714 F.3d 1174, 1181 (9th Cir. 2013) (“If the record ‘makes

clear that the sentencing judge listened to each argument’ and ‘considered the

supporting evidence,’ the district court’s statement of reasons for the sentence . . .

will be ‘legally sufficient.’” (quoting Rita v. United States, 551 U.S. 338, 358

(2007))).

      Moli also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The below-Guidelines sentence of 170 months is substantively


                                           2                                    18-10085
reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the large quantity of drugs Moli distributed, his

history of poly-substance abuse, and the need for deterrence. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                          3                                      18-10085